EXHIBIT 3.1(c) CERTIFICATE OF DESIGNATION SERIES E CONVERTIBLE PREFERRED STOCK ($.0001 Par Value) of SEAWAY VALLEY CAPITAL CORPORATION Pursuant to Section 151 of the General Corporation Law Seaway Valley Capital Corporation, a corporation organized and existing under the law of the State of Delaware (the "Corporation"), in accordance with the provisions of Section 151 of the General Corporation Law, DOES HEREBY CERTIFY as follows: That pursuant to the authority conferred upon the Board of Directors by the Certificate of Incorporation of the Corporation, as amended (“Certificate of Incorporation”), the Board of Directors of the Corporation by resolution adopted by written consent in lieu of meeting dated April 11, 2008, adopted the following resolution creating a series of 100,000 shares of Preferred Stock, $.0001 par value per share, designated as Series E Convertible Preferred Stock: Section 1. Designation and Amount . The shares of such series shall be designated as "Series E Convertible Preferred Stock" and the number of shares constituting such series shall be 100,000. Such number of shares may be increased or decreased by resolution of the Board of Directors; provided, however, that no decrease shall reduce the number of shares of Series E Convertible Preferred Stock to a number less than the number of shares then outstanding plus the number of shares reserved for issuance upon the exercise of outstanding options, rights or warrants or upon the conversion of any outstanding securities issued by the Corporation convertible into Series E Convertible Preferred Stock. Section 2. Voting. The holders of the Series E Preferred Stock shall have the following voting rights: Each share of Series E Preferred Stock shall entitle the holder thereof, on all matters submitted to a vote of the stockholders of the Corporation, to that number of votes as shall be equal to the aggregate number of shares of Common Stock into which such holder’s shares of Series E Preferred Stock are convertible on the record date for the stockholder action. Section 3. Dividends. In the event that the Corporation’s Board of Directors declares a dividend payable to holders of any class of stock, each holder of shares of Series E Preferred Stock shall be entitled to receive a dividend equal in amount and kind to that payable to the holder of the number of shares of the Corporation’s Common Stock into which that holder’s Series E Preferred Stock could be converted on the record date for the dividend. Section 4. Liquidation.
